Title: From George Washington to Brigadier General William Smallwood, 7 January 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 7th Jany 1778

The inclosed to Govr Johnston, on the subject of compleating and Cloathing the Troops of Maryland, is left open for your inspection. After reading, be pleased to seal and transmit it to the Governor with the Returns for which I have referred him to you.
The Officers in this Camp are anxious to come in for a share of the Baggage taken in the prize Brig. That justice may be done to all, I propose that the whole shall be sent here, opened, inventoried, and every Officer have a proportion, provided there be sufficient, but if there should not be enough for all to have a full proportion, the Officers of your division who were the Captors ought I think to have a preference. That they may not imagine that any injustice is intended towards them, by having the whole brought here, I would have you inform them that my principal Motive for bringing them is to secure them and I would have you send an Officer from each of your Regiments to assist in opening and taking an account of the Goods, and after that is done drawing a proportion for your Division. The Arms, Tents, and other Stores should be sent back into the Country, from whence they may be removed to a place of perfect safety. If there are any Soldiers Shoes and Stockings, I suppose some of them may be immediately necessary for your Troops, but I beg you may detain as few of the Shoes as possible as they are much wanted here and we have no great probability of getting them, whereas I imagine you will have a better chance of procuring them in the part of the Country where you are.
Whether these Goods will be sold by Auction or delivered to the Officers at a moderate appraisement I do not yet know, but I think the latter will be best as bidding upon each other will raise the price and of consequence tend to depreciate our Money. Neither do I know, what Congress will deem a compensation to the Captors.
We are in the greatest want of Blocks and Falls to raise the Bridge over Schuylkill, the Timber is all cut and ready to put up. Inclosed you

have a list of such things as are wanting. and if the Brig which you have taken will afford them, I beg they may be immediately sent off. We expected them from Bordentown, but we have been disappointed, and the Work stands still.
There are some small matters which I want particularly for my own use, I have mentioned them in a private letter to you. I am &ca.
